                Case 1:18-cv-02981-LAK-DCF Document 46 Filed 10/12/18 Page 1 of 1
                  Case 1:18-cv-02981-LAK-DCF Document 45 Filed 09/28/18 Page 1 of 1


                                            i<IRKLAND &.. ELLIS LLP
                                                     AND AfflUAl'ED l'AKTNf.nSHll'S,


                                                       601 Lexington Avenue
                                                     New York, New\Yotk 1"0022
          DaleCen9ali, f:'.C.
        To Call WriterDirecUy:                             (212} 446,-4800                                                   Facsimile:
            {212) 446-4846                                                                                             {2.12} 446-4900
      date.cenda!i@kirkland.com                          www.kirktand.com




                                                     September 2              SOC SDNY
                                                                             DOCUMENT
          ViaECF
                                                                             ELECTRONICALLY FILED
          Hon. Debra Freeman                                                 DOC#: ----:-r.-::--r:::-
          United-Stat<::.s District Juoge                                    DATE FILED: _ _ ! . . ~ ~ - - =
          Southern District of New York
          500 Pearl Str<zj
          New York, NY 10007
                          Re:     Ti:ik,<:,-Two Intetactive Sqftware,.lnc. v. Cameron, No. 18 Civ. 2981
      Dear Judge Freeman:
             We represent Plaintiff 'f.ake~Two. Interactive Software, Inc. (''Take:.Two'') in th~ above-
      referenced litigatiqn. W-e jointly write with cqunsel f9r Defenda,nt Erik Cameron
      ("Mr. Cameron") to provide a status 'feport'on settlement per Yc:rut Hohor'•s August 15~ 2018.
      Order.

             First, Take-Two· has resolved its claims against Defendant Christ-Opher Pei C'Mr. Pei'_j.
      Judge l{aplan entered a consent judgment and stipulated petmanent injunction enjoining Mr. Pei
      and terminating all claims againsthi111 on September 4, 2018 (Dkt.'No. 42).

              Second, counsel for Thke-Tw~ and. Mr. Cameron continue to work together productively
      to detennine whether a resolution b·etween Take-Two and Nlr. Cm.neron wili he possible.. At this
      time, the parties do not b:~lieve that furth~r involveme.µt from the Court is necessary, and          j
      respectfully suggest that the parties provide Your Honor with a further joint status report by1{ if-~
      Thursday, October 25.                                                                           ~                                              r
          SO ORDERED:              DATE: ;~/;;_,/f.f                   ~ i'l'lY,
                                                                             n                         ... ·           .··

                       d/~/Y ~ - - - - - - -- -- -
          • • • • ""~L..            ,                                       •
                                                                                    <               bl /) ;f
                                                                                                    ~
                  DEBRA f:REEMAN                                         Dale:Cendali, P.C.
          UNITED STATES MAGISTRATE JUDGE                                        ,             ·

          cc:         Counsel of record (via ECf)




Beijing     Chicago   Hong Kong   Houston   London   Los Angeles      Munich            Palo Alto   San Francisco   Shanghai       Washington,p.C.
